DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 2-4, 6-16, and 18-23 are pending in the application.  Claims 1, 5, and 17 have been cancelled.
Amendments to the claims 9, 16, 18, and 22, filed on 10 November 2021, have been entered in the above-identified application.

Terminal Disclaimer
The terminal disclaimer filed on 10 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,770,874 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Nelson on 17 November 2021.
The application has been amended as follows: 
Please delete claim 16 in its entirety.

Allowable Subject Matter
Claims 2-4, 6-15, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §102(a)(1) rejections in the Office Action mailed 11 May 2021.
With regards to the closest prior art of record Sellis et al. (US 2004/0219846 A1):  The indicated prior art, while providing for --a flexible covering--; does not provide any disclosure or teachings for a person to have made --the at least one pliable layer include at least one first layer that extends in a third direction, and at least one second layer that extends in a fourth direction that intersects the third direction-- {instant claim 9} or --the at least one pliable rod includes a pliable mesh sheet that runs through the entire flexible wrap-- {instant claim 18}.  (In the instant case, the allowable subject matter pertains to the at least one pliable layer "including at least one first layer that extends in a third direction, and at least one second layer that extends in a fourth direction that intersects the third direction" {instant claim 9} and said at least one pliable layer "includes a rod running along the flexible wrap, the at least one pliable rod incudes a pliable mesh sheet that runs through the entire flexible wrap" {instant claim 18}.)  It is these teachings that makes the claim allowable over the prior art of record.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781